         Case 1:19-cr-00937-NRB Document 22
                                         21 Filed 05/27/20 Page 1 of 1




                                             May 27, 2020

By ECF and by e-mail                         So ordered. Speedy Trial Time excluded
                                             until June 26, 2020.
Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                Dated: May 27, 2020
Re:    United States v. Michael Falu, 19 Cr. 937 (NRB)

        I write on consent (Assistant U.S. Attorney Thomas Burnett) to respectfully request that
the Court exclude time under the Speedy Trial Act for an additional 30 days. (Time is currently
excluded through today.) The parties are actively discussing a disposition in this matter, and the
further exclusion of time will allow the parties to continue those discussions, and hopefully reach
a disposition within the next few weeks.

       Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

Cc:    Thomas Burnett, Esq., by ECF
